           Case 1:20-cv-01316-SAB Document 12 Filed 11/10/20 Page 1 of 1



1
2
3                                    UNITED STATES DISTRICT COURT

4                                   EASTERN DISTRICT OF CALIFORNIA

5
6    SOLOMON WINDOM,                                   )   Case No.: 1:20-cv-01316-SAB (PC)
                                                       )
7                     Plaintiff,                       )
                                                       )   ORDER TO SHOW CAUSE WHY ACTION
8             v.                                           SHOULD NOT BE DISMISSED
                                                       )
                                                       )   (ECF No. 11)
9    B. CATES, et al.,
                                                       )
                                                       )
10                    Defendants.                      )
11                                                     )

12            Plaintiff Solomon Windom is proceeding pro se and in forma pauperis in this civil rights

13   action pursuant to 42 U.S.C. § 1983. On October 2, 2020, the Court screened Plaintiff’s complaint,

14   found no cognizable claims, and granted Plaintiff thirty days to file an amended complaint. (ECF No.

15   11.) Over thirty days have passed and Plaintiff has not filed an amended complaint or otherwise

16   responded to the Court’s order. Accordingly, within fourteen (14) days from the date of service of

17   this order, Plaintiff shall show cause in writing why the action should not be dismissed. Plaintiff is

18   warned again that failure to comply with this order will result in a recommendation to a District Judge

19   that the instant action be dismissed for failure to prosecute, failure to obey a court order, and failure to

20   state a cognizable claim for relief.

21
22   IT IS SO ORDERED.

23   Dated:        November 10, 2020
                                                           UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28

                                                           1
